


Exhibit 10.57

 

DATED May 24, 2004

 

General Electric Company

 

General Electric Capital Corporation

 

and

 

Genworth Financial Inc.

 

--------------------------------------------------------------------------------

 

EUROPEAN TAX MATTERS AGREEMENT

 

--------------------------------------------------------------------------------

 

 

Slaughter and May
One Bunhill Row
London EC1Y 8YY

 

--------------------------------------------------------------------------------


 

Table of Contents

 

1.

DEFINITIONS

 

 

 

 

2.

TAX RETURNS

 

 

 

 

3.

SURRENDER OF GROUP RELIEF

 

 

 

 

4.

UK VAT GROUP

 

 

 

 

5.

OVERPAYMENTS ON ACCOUNT

 

 

 

 

6.

INDEMNITIES

 

 

 

 

7.

TRANSFER TAXES

 

 

 

 

8.

PAYMENTS

 

 

 

 

9.

TERMINATION

 

 

 

 

10.

REMEDIES AND WAIVERS

 

 

 

 

11.

ASSIGNMENT

 

 

 

 

12.

FURTHER ASSURANCE

 

 

 

 

13.

NOTICE

 

 

 

 

14.

COUNTERPARTS

 

 

 

 

15.

TIME OF ESSENCE

 

 

 

 

16.

INVALIDITY

 

 

 

 

17.

CHOICE OF GOVERNING LAW

 

 

 

 

18.

JURISDICTION

 

 

 

 

19.

AGENT FOR SERVICE

 

 

--------------------------------------------------------------------------------


 

(SME/MCL)

 

 

This Tax Matters Agreement is made the 24th day of May, 2004

 

BETWEEN:-

 

1.             General Electric Company, a company incorporated under the laws
of the State of New York, USA, whose registered office is at 3135 Easton
Turnpike, Fairfield, CT 06828, USA (“GE”);

 


2.             GENERAL ELECTRIC CAPITAL CORPORATION, A COMPANY INCORPORATED
UNDER THE LAWS OF THE STATE OF DELAWARE, USA, WHOSE REGISTERED OFFICE IS AT 1209
ORANGE STREET, WILMINGTON, COUNTY OF NEWCASTLE, DELAWARE 19801, USA (“GECC”);
AND

 

 

2

--------------------------------------------------------------------------------


 

3.             Genworth Financial Inc., a company incorporated under the laws of
the State of Delaware, USA whose registered office is at 2711 Centerville Road,
Suite 400, City of Wilmington, County of Newcastle. Delaware 19808, USA
(“Genworth”);

 

WHEREAS:-

 

(A)          PURSUANT TO THE MASTER AGREEMENT DATED MAY 24, 2004 BETWEEN, INTER
ALIA, GE AND GENWORTH (THE “MASTER AGREEMENT”), GENWORTH HAS AGREED TO ACQUIRE
THE OUTSTANDING SHARES OF STOCK OF CERTAIN SUBSIDIARIES OF GE AND THE BUSINESS
AND ASSETS OF FACL (THE “ACQUISITION”).  IT IS EXPECTED THAT THE BUSINESS AND
ASSETS OF FACL WILL BE TRANSFERRED TO FINANCIAL NEW LIFE COMPANY LIMITED
(“FINCL”) PURSUANT TO A SCHEME UNDER SECTION 105 OF THE FINANCIAL SERVICES AND
MARKETS ACT 200 (THE “105 SCHEME”).  IF FOR WHATEVER REASON THE 105 SCHEME DOES
NOT TAKE PLACE IT IS ANTICIPATED THAT THE ENTIRE ISSUED SHARE CAPITAL OF FACL
WILL BE TRANSFERRED TO UK HOLDINGS.

 

(B)          Pursuant to the US Tax Management Agreement dated May 24, 2004
between, inter alia, GE and Genworth, (the “US TMA”), GE and Genworth have
entered into an arrangement governing the US Tax affairs of the subsidiaries
acquired under the Acquisition.

 

(C)          Pursuant to the Global Transition Services Agreement dated May 24,
2004 between, inter alia, GE and Genworth, GE and its subsidiaries will provide
or cause to be provided certain administrative and support services and other
assistance to Genworth and its subsidiaries on a transitional basis and Genworth
and its subsidiaries will provide or cause to be provided certain administrative
and support services and other assistance to GE and its subsidiaries (the
“Global TSA”).

 

(D)          Further to and in connection with the Global TSA, FIGSL and GE Life
Services Limited entered into a Transitional Services Agreement (the “UK TSA”)
pursuant to which each party is to provide transitional administrative and
support services to the other and its group companies on a reciprocal basis on
the terms and conditions therein.

 

(E)           The purpose of this Agreement is to record the parties’ agreement
with regard to the European Tax affairs of certain subsidiaries acquired under
the Acquisition (the “European Subsidiaries” a full list of which is set out in
Schedule 1 hereto”).

 

3

--------------------------------------------------------------------------------


 


1.            DEFINITIONS

 

In this Agreement and in the Schedules:-

 


(I)            CAPITALISED TERMS USED BUT NOT OTHERWISE DEFINED IN THIS
AGREEMENT SHALL HAVE THE MEANING ASCRIBED TO THEM IN THE US TMA.  HOWEVER, THE
FOLLOWING EXPRESSIONS SHALL HAVE THE FOLLOWING MEANINGS:-

 

“Accounts”

 

in relation to any company means the accounts for the last full accounting
period of that company prior to Completion;

 

 

 

“Agreed Rate”

 

means LIBOR + 200 bps compounded on an annual basis;

 

 

 

“Business Day”

 

means a day (other than a Saturday or a Sunday) on which banks are open for
business in London and New York;

 

 

 

“Completion”

 

means the Closing Date under the Master Agreement;

 

 

 

“European Subsidiary”

 

means those companies acquired by Genworth pursuant to the Acquisition which are
Tax resident in a European country a full list of which is set out in Schedule 1
hereto;

 

 

 

“Exit Date”

 

in respect of a European Subsidiary member of the UK VAT Group, means such date
as the Commissioners of HM Customs & Excise specify by notice to the European
Subsidiary or GE Capital Bank Limited as being the date from which they shall
terminate the treatment of that European Subsidiary as a member of the UK VAT
Group;

 

4

--------------------------------------------------------------------------------


 

“FACL”

 

means Financial Assurance Company Limited, a company incorporated under the laws
of England and Wales whose registered office is at Vantage West, Great West
Road, Brentford, Middlesex, TW8 9AG;

 

 

 

“FIGSL”

 

means Financial Insurance Group Services Limited, a company incorporated under
the laws of England and Wales whose registered office is at Vantage West, Great
West Road, Brentford, Middlesex, TW8 9AG;

 

 

 

“GEFA”

 

means GEFA International Holdings Inc. a company incorporated under the laws of
the State of Delaware, USA whose registered office is at 2711 Centerville Road,
Suite 400, City of Wilmington, County of Newcastle, Delaware 19808, USA;

 

 

 

“Group Relief”

 

means any loss, allowance or other amount eligible for surrender by way of group
relief in accordance with the provisions contained in sections 402 to 413 ICTA
and shall also include the amount of any loss utilised as a result of an
election under section 171A of the Taxation of Chargeable Gains Act 1992;

 

 

 

“ICTA”

 

means the Income and Corporation Taxes Act 1988;

 

 

 

“IGE”

 

means IGE USA Investments, a company incorporated under the laws of England and
Wales whose registered office is at 3rd floor, 1 Trevelyan Square, Boar Lane,
Leeds, LS1 6HP, England;

 

 

 

“Notional VAT Credit” or “Notional VAT Liability”

 

in respect of a European Subsidiary member of the UK VAT Group for a Relevant
VAT Period, means (in the case of a Notional VAT Liability) the amount of VAT
for which the European Subsidiary would have been liable to account to H.M.
Customs & Excise for the Relevant VAT Period or (in the case of a Notional VAT
Credit) the amount of VAT which the European Subsidiary would have been entitled
to reclaim from H.M. Customs & Excise for the Relevant VAT Period if (in either
such case) the European Subsidiary had been separately registered for VAT
purposes throughout the Relevant VAT Period but there were disregarded any
supply made to or by the European Subsidiary by or to any member of the UK VAT
Group;

 

 

 

“Proceedings”

 

means any proceeding, suit or action arising out of or in connection with this
agreement;

 

 

 

“Relevant VAT Period”

 

in respect of a European Subsidiary member of the UK VAT Group, means the period
(if any) from Completion to the Exit Date, which shall, for the purposes of this
Agreement, be assumed to constitute a prescribed accounting period (as defined
in VATA 1994);

 

 

 

“Relief”

 

means any relief, allowance or credit in respect of any Tax or any deduction in
computing Income, Profits or Gains for the purposes of any Tax;

 

5

--------------------------------------------------------------------------------


 

“Remaining Supergroup Member”

 

means any member of the UK Supergroup other than any European Subsidiary;

 

 

 

“Service Document”

 

means a writ, summons, order, judgment or other document relating to or in
connection with any Proceedings.

 

 

 

“Tax Authority”

 

means any Taxing or other authority (whether within or outside the United
Kingdom) competent to impose or collect any Tax;

 

 

 

“Tax”

 

means all taxes, levies, duties, imposts, charges and withholdings of any nature
whatsoever and wherever imposed except (other than for the purposes of clause 8
(Payments) any such taxes, levies, duties, imposts, charges or withholdings
imposed in or by the United States of America, including (without limitation)
corporation tax, advance corporation tax, income tax (including income tax
required to be deducted or withheld from or accounted for in respect of any
payment), capital gains tax, inheritance tax, VAT, national insurance
contributions, stamp duty reserve tax, stamp duty land tax, duties of customs
and excise and any other taxes, levies, duties, charges, imposts or withholdings
corresponding to, similar to, replaced by or replacing any of them and all other
taxes on gross or net Income, Profits or Gains and taxes on receipts, sales,
use, occupation, franchise, value added, and personal property, but excluding
stamp duty, together with all penalties, charges and interest relating to any of
them or to any late or incorrect return in respect of any of them;

 

 

 

“UK Holdings”

 

means GEFA UK Holdings Limited, a company incorporated under the laws of England
and Wales whose registered office is at Vantage West, Great West Road,
Brentford, Middlesex, TW8 9AG;

 

 

 

“UK Subsidiary”

 

means any European Subsidiary which has at any time been a member of the UK
Supergroup;

 

6

--------------------------------------------------------------------------------


 

“UK Supergroup”

 

means, in respect of any time on or before 30 October 2003, IGE USA Holdings
(“IGEH”) and any company which was at that time a member of the same group as
IGEH within the meaning of section 402(2) ICTA and, in respect of any time
thereafter, IGE and any company which was at that time a member of the same
group as IGE within the meaning of section 402(2) ICTA;

 

 

 

“UK VAT Group”

 

means the group of companies of which GE Capital Bank Limited is the
representative member for the purposes of VAT;

 

 

 

“UK VAT Group Member”

 

means any European Subsidiary which is a member of the UK VAT Group;

 

 

 

“VAT”

 

means value added tax;  and

 

 

 

“VATA 1994”

 

means the Value Added Tax Act 1994.

 


1.2           ANY REFERENCE TO “INCOME, PROFITS OR GAINS” SHALL INCLUDE ANY
INCOME, PROFITS OR GAINS WHICH ARE DEEMED TO BE EARNED, ACCRUED OR RECEIVED FOR
THE PURPOSE OF ANY TAX;

 


2.            TAX RETURNS

 


2.1           GENWORTH SHALL PROCURE THAT FIGSL, OR THE APPROPRIATE GENWORTH
AFFILIATE IN THE CASE OF A NON-UK EUROPEAN SUBSIDIARY, SHALL, AT ITS COST AND
EXPENSE, PREPARE ALL DOCUMENTATION AND DEAL WITH ALL MATTERS (INCLUDING
CORRESPONDENCE) RELATING TO THE TAX RETURNS OF THE EUROPEAN SUBSIDIARIES FOR ALL
ACCOUNTING PERIODS ENDING ON OR PRIOR TO 31 DECEMBER, 2004.


 


2.2           GENWORTH SHALL PROCURE THAT THE EUROPEAN SUBSIDIARIES SHALL CAUSE
THE RETURNS MENTIONED IN CLAUSE 2.1 ABOVE TO BE AUTHORISED, SIGNED AND SUBMITTED
TO THE APPROPRIATE AUTHORITY.  IF REQUESTED REASONABLY IN ADVANCE OF THE
RELEVANT DUE DATE FOR FILING IN WRITING BY GE, FIGSL SHALL PROMPTLY PROVIDE TO
GE AND ITS ACCOUNTING ADVISERS DRAFT COPIES OF SUCH RETURNS MENTIONED IN CLAUSE
2.1 ABOVE AS GE MAY SPECIFY.  GENWORTH WILL GIVE REASONABLE CONSIDERATION TO THE
REASONABLE COMMENTS OF GE AND ITS ACCOUNTING ADVISER THEREON PROVIDED THAT SUCH
COMMENTS ARE RECEIVED REASONABLY IN ADVANCE OF THE DUE DATE FOR THE FILING OF
THE RELEVANT RETURN.  NOTWITHSTANDING THE FOREGOING, GENWORTH SHALL NOT FILE ANY
TAX RETURN IN A MANNER THAT WOULD MATERIALLY ADVERSELY EFFECT GE OR ANY GE
AFFILIATE WITHOUT THE CONSENT OF GE, WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD.

 

7

--------------------------------------------------------------------------------


 


2.3           CLAUSES 2.2 AND 2.6 NOTWITHSTANDING, GENWORTH SHALL NOT BE OBLIGED
TO PROCURE THAT ANY OF THE EUROPEAN SUBSIDIARIES AUTHORISE, SIGN OR SUBMIT ANY
TAX RETURN THAT IS NOT TRUE AND ACCURATE IN ALL MATERIAL RESPECTS.


 


2.4           GENWORTH OR ITS DULY AUTHORISED AGENT SHALL HAVE SOLE CONDUCT OF
ALL TAX AFFAIRS OF THE EUROPEAN SUBSIDIARIES RELATING TO ACCOUNTING PERIODS
ENDING AFTER 31 DECEMBER, 2004 (SAVE THAT GENWORTH SHALL HAVE SOLE CONDUCT OF
ALL TAX AFFAIRS OF FINCL FROM THE TIME OF ITS INCORPORATION AND THAT GE SHALL
HAVE SOLE CONDUCT OF ALL TAX AFFAIRS OF FACL IN RESPECT OF THOSE PERIODS OF
ACCOUNT IN WHICH THAT COMPANY IS NO LONGER TRADING AS AN INSURANCE COMPANY). 
THE PARTIES SHALL GRANT EACHOTHER OR THEIR AGENTS ALL SUCH ASSISTANCE AS MAY
REASONABLY BE REQUIRED IN THE CONDUCT OF ALL SUCH TAX AFFAIRS.


 


2.5           IN ADDITION TO THE FOREGOING, GE AGREES TO PROVIDE, AND TO PROCURE
THAT ANY OF ITS SUBSIDIARIES FROM TIME TO TIME WILL PROVIDE, ALL SUCH ASSISTANCE
AS GENWORTH MAY REASONABLY REQUIRE FOR THE PURPOSES OF PREPARING ANY RETURNS,
AUDITS OR FILINGS FOR ITSELF AND/OR ANY OF ITS SUBSIDIARIES FROM TIME TO TIME
AND GENWORTH AGREES TO PROVIDE, AND TO PROCURE THAT ANY OF ITS SUBSIDIARIES FROM
TIME TO TIME WILL PROVIDE, ALL SUCH ASSISTANCE AS GE MAY REASONABLY REQUIRE FOR
THE PURPOSES OF PREPARING ANY RETURNS, AUDITS OR FILINGS FOR ITSELF AND/OR ANY
OF ITS SUBSIDIARIES FROM TIME TO TIME.  THE RECIPIENT OF ANY SUCH ASSISTANCE
SHALL MAKE SUCH PAYMENT FOR THAT ASSISTANCE AS THE UK TSA MAY SPECIFY (IF ANY).


 


2.6           IN THE EVENT OF A DISPUTE ARISING IN RELATION TO CLAUSE 2.2, AN
APPLICATION SHALL BE MADE TO THE PRESIDENT OF THE INSTITUTE OF CHARTERED
ACCOUNTANTS IN ENGLAND AND WALES FOR THE TIME BEING FOR HIM OR HER TO APPOINT A
SUITABLY QUALIFIED AND INDEPENDENT FIRM OF ACCOUNTANTS TO RESOLVE SUCH DISPUTE
(THE “APPOINTED FIRM”).  THE PURPOSE OF THE REFERENCE OF THE DISPUTE TO THE
APPOINTED FIRM SHALL BE TO DETERMINE WHETHER OR NOT FIGSL HAS GIVEN REASONABLE
CONSIDERATION TO ANY REASONABLE COMMENTS OF GE OR WHETHER GE UNREASONABLY
WITHHELD ANY CONSENT PROVIDED IN ACCORDANCE WITH CLAUSE 2.2 PURPOSES, THE
APPOINTED FIRM SHALL BE DEEMED TO ACT AS AN EXPERT AND NOT AS AN ARBITRATOR, AND
ACCORDINGLY THE PROVISIONS OF THE ARBITRATION ACT 1979 SHALL NOT APPLY.  THE
DECISION OF THE APPOINTED FIRM AS TO THE MATTER REFERRED TO IT SHALL, EXCEPT IN
THE CASE OF MANIFEST ERROR, BE CONCLUSIVE AND BINDING ON THE PARTIES.  THE
APPOINTED FIRM’S COSTS SHALL BE BORNE BY THE PARTIES ON A JUST AND REASONABLE
BASIS AS DECIDED BY THE APPOINTED FIRM BEARING IN MIND ITS CONCLUSIONS.

 


3.            SURRENDER OF GROUP RELIEF

 


3.1           GENWORTH SHALL PROCURE THAT EACH UK SUBSIDIARY SHALL, AND GE SHALL
PROCURE THAT EACH REMAINING SUPERGROUP MEMBER SHALL, MAKE OR CLAIM, AS
APPROPRIATE, ALL SUCH SURRENDERS OF GROUP RELIEF AS ARE SPECIFIED IN SCHEDULE 2
HERETO AS CAN BE VALIDLY MADE OR CLAIMED (TO THE EXTENT THAT SUCH CLAIMS OR
SURRENDERS HAVE NOT ALREADY BEEN VALIDLY MADE AND ACCEPTED BY THE INLAND
REVENUE.)

 

8

--------------------------------------------------------------------------------


 


EACH SUCH GROUP RELIEF SURRENDER SHALL BE MADE FOR FULL VALUE AND IN
CONSIDERATION FOR (A) EACH OTHER GROUP RELIEF SURRENDER TO BE MADE PURSUANT TO
THIS CLAUSE 3.1; (B) OF SUCH PAYMENT, IF ANY, AS IS MADE PURSUANT TO CLAUSE 3.9,
AND (C) OF THE INITIAL PAYMENT, IN EACH CASE AS APPROPRIATE, EXCEPT THAT WHERE
GENWORTH AND GE AGREE, GE MAY WAIVE PAYMENT BY ANY UK SUBSIDIARY IN RESPECT OF
ANY GROUP RELIEF SURRENDER. THE “INITIAL PAYMENT” IS A PAYMENT TO BE MADE ON
COMPLETION, AND TO BE FUNDED BY A GE SUBSIDIARY, AS FOLLOWS:

 


(I)            FROM GEFA TO GECC, IN THE EVENT THAT THE FULL TAX VALUE OF THE
AGGREGATE LOSSES SURRENDERED BY THE REMAINING SUPERGROUP MEMBERS TO THE UK
SUBSIDIARIES EXCEEDS THE FULL TAX VALUE OF THE AGGREGATE LOSSES SURRENDERED BY
THE UK SUBSIDIARIES TO THE REMAINING SUPERGROUP MEMBERS, AND OF AN AMOUNT EQUAL
TO THE DIFFERENCE IN VALUE BETWEEN THE TWO;  OR

 


(II)           FROM GECC TO GEFA, IN THE EVENT THAT THE FULL TAX VALUE OF THE
AGGREGATE LOSSES SURRENDERED BY THE UK SUBSIDIARIES TO THE REMAINING SUPERGROUP
MEMBERS EXCEEDS THE FULL TAX VALUE OF THE AGGREGATE LOSSES SURRENDERED BY THE
REMAINING SUPERGROUP MEMBERS TO THE UK SUBSIDIARIES, AND OF AN AMOUNT EQUAL TO
THE DIFFERENCE IN VALUE BETWEEN THE TWO;  OR


 


(III)          NO PAYMENT IN THE EVENT THAT THE FULL TAX VALUE OF THE AGGREGATE
LOSSES SURRENDERED BY THE UK SUBSIDIARIES TO THE REMAINING SUPERGROUP MEMBERS
EQUALS THE FULL TAX VALUE OF THE AGGREGATE LOSSES SURRENDERED BY THE REMAINING
SUPERGROUP MEMBERS TO THE UK SUBSIDIARIES.


 


3.2           IN THE EVENT THAT ANY LOSS SPECIFIED IN SCHEDULE 2 TO BE
SURRENDERED EXCEEDS £40M AND SUCH LOSS HAS NOT YET BEEN AGREED WITH THE INLAND
REVENUE, THE VALUE OF THAT LOSS TO BE TAKEN INTO ACCOUNT FOR THE PURPOSES OF THE
INITIAL PAYMENT CALCULATION IN CLAUSE 3.1 SHALL BE A VALUE EQUAL TO ONE HALF OF
THE FULL TAX VALUE OF SUCH LOSS WITH THE REMAINDER TO BE TAKEN INTO ACCOUNT IN
CALCULATING ANY RELEVANT ADJUSTMENT PAYMENT TO BE MADE IN ACCORDANCE WITH CLAUSE
3.5 BELOW IF AND WHEN SUCH LOSS IS AGREED WITH THE INLAND REVENUE.


 


3.3           PRIOR TO 31 MARCH EACH YEAR, (COMMENCING WITH 31 MARCH, 2005 AND
CONTINUING UNTIL ALL TAX RETURNS FOR EACH OF THE UK SUBSIDIARIES AND THE
REMAINING SUPERGROUP MEMBERS FOR ALL ACCOUNTING PERIODS COMMENCING BEFORE
COMPLETION ARE AGREED WITH THE INLAND REVENUE), GE SHALL DELIVER TO GENWORTH A
STATEMENT SHOWING THE EXTENT TO WHICH THE LOSSES OF THE REMAINING SUPERGROUP
MEMBERS FOR ANY TIME BEFORE COMPLETION HAVE BEEN AGREED WITH THE INLAND REVENUE
TO BE EITHER GREATER THAN OR LESS THAN THE AMOUNT ASSUMED TO BE AVAILABLE IN
SCHEDULE 2 AND THE CHANGES, IF ANY, AGREED WITH THE INLAND REVENUE IN THE AMOUNT
OF PROFITS OF THE REMAINING SUPERGROUP MEMBERS FOR ANY TIME BEFORE COMPLETION
AND GENWORTH SHALL DELIVER TO GE A STATEMENT SHOWING THE EXTENT TO WHICH ANY
LOSSES OF ANY UK SUBSIDIARY SHOWN IN SCHEDULE 2 HAS

 

9

--------------------------------------------------------------------------------


 


BEEN AGREED WITH THE INLAND REVENUE TO BE EITHER GREATER THAN OR LESS THAN THE
AMOUNT SHOWN IN SCHEDULE 2 AND THE CHANGES, IF ANY, AGREED WITH THE INLAND
REVENUE IN THE AMOUNT OF PROFITS OF ANY EUROPEAN SUBSIDIARY FOR ANY TIME BEFORE
COMPLETION (TOGETHER THAT YEAR’S “ADJUSTMENT STATEMENT”).


 


3.4           GENWORTH SHALL PROCURE THAT EACH UK SUBSIDIARY SHALL, AND GE SHALL
PROCURE THAT EACH REMAINING SUPERGROUP MEMBER SHALL, MAKE SUCH ADJUSTMENTS TO
EXISTING SURRENDERS OF GROUP RELIEF OR MAKE OR CLAIM, AS APPROPRIATE, ALL SUCH
NEW SURRENDERS OF GROUP RELIEF AS ARE NECESSARY TO MAKE THE APPROPRIATE CHANGES
INDICATED BY THE ADJUSTMENT STATEMENTS IN THAT YEAR.  EACH SUCH ADJUSTMENT TO AN
EXISTING SURRENDER OF GROUP RELIEF OR NEW SURRENDER OF GROUP RELIEF SHALL BE
MADE FOR FULL VALUE IN CONSIDERATION FOR A) EACH OTHER ADJUSTMENT TO AN EXISTING
SURRENDER OF GROUP RELIEF OR NEW SURRENDER OF GROUP RELIEF TO BE MADE UNDER THIS
CLAUSE 3.4; (B) SUCH PAYMENT, IF ANY, AS IS MADE PURSUANT TO CLAUSE 3.9, AND (C)
THE ADJUSTMENT PAYMENT, IN EACH CASE AS APPROPRIATE.


 


3.5           ON 31 MARCH EACH YEAR, A NET PAYMENT (AN “ADJUSTMENT PAYMENT”)
SHALL BE MADE FROM GENWORTH (OR ITS DESIGNATED AFFILIATE) TO GECC OR FROM GECC
TO GENWORTH (OR ITS DESIGNATED AFFILIATE), AS APPROPRIATE, TO REFLECT THE
FOLLOWING:


 


(I)            PAYMENT BY GENWORTH (OR ITS DESIGNATED AFFILIATE) TO GECC TO
REFLECT THE FULL TAX VALUE OF ANY ADDITIONAL LOSSES SURRENDERED BY ANY REMAINING
SUPERGROUP MEMBER TO ANY UK SUBSIDIARY PURSUANT TO CLAUSE 3.4 AND TO THE EXTENT
THAT PAYMENT HAS NOT ALREADY BEEN MADE FOR THAT LOSS PURSUANT TO THIS CLAUSE 3;


 


(II)           PAYMENT BY GECC TO GENWORTH (OR ITS DESIGNATED AFFILIATE)  TO
REFLECT THE FULL TAX VALUE OF ANY ADDITIONAL LOSSES SURRENDERED BY ANY UK
SUBSIDIARY TO ANY REMAINING SUPERGROUP MEMBER PURSUANT TO CLAUSE 3.4 AND TO THE
EXTENT THAT PAYMENT HAS NOT ALREADY BEEN MADE FOR THAT LOSS PURSUANT TO THIS
CLAUSE 3;


 


(III)          PAYMENT BY GECC TO GENWORTH (OR ITS DESIGNATED AFFILIATE) TO
REFLECT A REBATE FOR THE FULL TAX VALUE OF ANY LOSS OF ANY REMAINING SUPERGROUP
MEMBER FOR WHICH PAYMENT HAS BEEN MADE PURSUANT TO THIS CLAUSE 3 TO THE EXTENT
THAT THE SURRENDER OF SUCH LOSS IS WITHDRAWN PURSUANT TO CLAUSE 3.4;  AND


 


(IV)          PAYMENT BY GENWORTH (OR ITS DESIGNATED AFFILIATE) TO GECC TO
REFLECT A REBATE FOR THE FULL TAX VALUE OF ANY LOSS OF ANY UK SUBSIDIARY FOR
WHICH PAYMENT HAS BEEN MADE PURSUANT TO THIS CLAUSE 3 TO THE EXTENT THAT THE
SURRENDER OF SUCH LOSS IS WITHDRAWN PURSUANT TO PURSUANT TO CLAUSE 3.4.

 

10

--------------------------------------------------------------------------------


 


3.6           GENWORTH HEREBY UNDERTAKES THAT IT SHALL, AND SHALL PROCURE THAT
EACH UK SUBSIDIARY SHALL, AND GE HEREBY UNDERTAKES THAT IT SHALL, AND SHALL
PROCURE THAT EACH REMAINING SUPERGROUP MEMBER SHALL, USE ALL REASONABLE
ENDEAVOURS TO PROCURE THAT FULL EFFECT IS GIVEN TO THE SURRENDERS TO BE MADE
PURSUANT TO THIS CLAUSE 3 AND THAT SUCH SURRENDERS ARE ALLOWED IN FULL BY THE
INLAND REVENUE AND THAT EACH RELEVANT COMPANY SHALL SIGN AND SUBMIT TO THE
INLAND REVENUE ALL SUCH NOTICES OF CONSENT TO SURRENDER (INCLUDING PROVISIONAL
PROTECTIVE NOTICES OF CONSENT IN CASES WHERE ANY RELEVANT TAX COMPUTATION HAS
NOT YET BEEN AGREED) AND ALL SUCH OTHER DOCUMENTS AND RETURNS AS MAY BE
NECESSARY TO SECURE THAT FULL EFFECT IS GIVEN TO THIS CLAUSE 3.


 


3.7           THE FOREGOING PROVISIONS OF THIS CLAUSE 3 NOTWITHSTANDING, NO UK
SUBSIDIARY SHALL BE OBLIGED TO ACCEPT ANY SURRENDER OF ANY LOSS OF ANY REMAINING
SUPERGROUP MEMBER, NOR SHALL ANY REMAINING SUPERGROUP MEMBER BE OBLIGED TO
ACCEPT ANY SURRENDER OF ANY LOSS OF ANY UK SUBSIDIARY TO THE EXTENT THAT:


 


(I)            SUCH LOSS, AS SHOWN IN AN ADJUSTED STATEMENT, EXCEEDS THE
CORRESPONDING LOSS REFLECTED IN SCHEDULE 2;  AND


 


(II)           GENWORTH, IN THE CASE OF A SURRENDER TO A UK SUBSIDIARY, OR GE,
IN THE CASE OF A SURRENDER TO A REMAINING SUPERGROUP MEMBER, NOTIFIES GE OR
GENWORTH AS APPROPRIATE THAT IN ITS OPINION, ACTING REASONABLY, ACCEPTING SUCH
AN INCREASED SURRENDER WOULD BE PREJUDICIAL TO THE RELEVANT MEMBER(S) OF ITS
GROUP.


 


3.8           BOTH GE AND GENWORTH AGREE TO ACT IN GOOD FAITH BOTH IN PREPARING
ANY ADJUSTMENT STATEMENTS PURSUANT TO CLAUSE 3.3 ABOVE AND IN DETERMINING
WHETHER THE SURRENDER OF AN INCREASED LOSS WOULD BE PREJUDICIAL TO THE RELEVANT
MEMBER(S) OF ITS GROUP PURSUANT TO 3.7 ABOVE.


 


3.9           IN THE EVENT THAT THE AGGREGATE AMOUNT OF UK CORPORATION TAX SAVED
BY THE REMAINING SUPERGROUP MEMBERS AS A RESULT OF ANY LOSSES SURRENDERED TO ANY
OF THEM BY A UK SUBSIDIARY PURSUANT TO THIS CLAUSE 3 EXCEEDS THE AMOUNT OF UK
CORPORATION TAX SAVED BY THAT UK SUBSIDIARY AS A RESULT OF ANY LOSSES
SURRENDERED TO IT BY ANY REMAINING SUPERGROUP MEMBERS, GENWORTH SHALL PAY TO
THAT UK SUBSIDIARY AN AMOUNT EQUAL TO THAT EXCESS.


 


3.10         IN THE EVENT OF ANY DISPUTE ARISING UNDER THIS CLAUSE 3 EITHER AS
TO THE AMOUNT OF LOSSES THAT ANY COMPANY HAS OR IS ABLE TO VALIDLY SURRENDER TO
ANOTHER OR AS TO WHETHER THE SURRENDER OF A PARTICULAR LOSS WOULD BE PREJUDICIAL
FOR THE PURPOSES OF CLAUSE 3.7, AN APPLICATION SHALL BE MADE TO THE PRESIDENT OF
THE INSTITUTE OF CHARTERED ACCOUNTANTS IN ENGLAND AND WALES FOR THE TIME BEING
FOR HIM OR HER TO APPOINT A SUITABLY QUALIFIED AND INDEPENDENT FIRM OF
ACCOUNTANTS TO RESOLVE SUCH DISPUTE (THE “APPOINTED FIRM”).  THE PURPOSE OF THE
REFERENCE OF THE DISPUTE TO THE APPOINTED FIRM SHALL BE TO DETERMINE THE AMOUNT
OF LOSSES THAT THE PARTICULAR COMPANY (OR COMPANIES) HAS OR IS ABLE TO VALIDLY
SURRENDER TO ANOTHER OR AS TO WHETHER THE SURRENDER OF A PARTICULAR LOSS WOULD

 

11

--------------------------------------------------------------------------------


 


BE PREJUDICIAL FOR THE PURPOSES OF CLAUSE 3.7 ABOVE AS APPROPRIATE.  FOR THESE
PURPOSES, THE APPOINTED FIRM SHALL BE DEEMED TO ACT AS AN EXPERT AND NOT AS AN
ARBITRATOR, AND ACCORDINGLY THE PROVISIONS OF THE ARBITRATION ACT 1979 SHALL NOT
APPLY.  THE DECISION OF THE APPOINTED FIRM AS TO THE MATTER REFERRED TO IT
SHALL, EXCEPT IN THE CASE OF MANIFEST ERROR, BE CONCLUSIVE AND BINDING ON THE
PARTIES.  THE APPOINTED FIRM’S COSTS SHALL BE BORNE BY THE PARTIES ON A JUST AND
REASONABLE BASIS AS DECIDED BY THE APPOINTED FIRM BEARING IN MIND ITS
CONCLUSIONS.


 


4.            UK VAT GROUP

 


4.1           UPON THE TRIGGER DATE GE SHALL PROCURE THAT GE CAPITAL BANK
LIMITED PROMPTLY APPLY TO CUSTOMS & EXCISE UNDER SECTION 43C OF VATA 1994 TO
REMOVE SUCH OF THE EUROPEAN SUBSIDIARIES AS ARE MEMBERS OF THE VAT GROUP FROM
THE VAT GROUP AND WILL PROCURE THAT GENWORTH IS KEPT INFORMED OF THE PROGRESS OF
THE APPLICATION AND IS PROVIDED WITH COPIES OF ALL CORRESPONDENCE.


 


4.2           GE SHALL, WITHIN THIRTY DAYS OF RECEIVING NOTICE OF THE EXIT DATE,
PROCURE THE DELIVERANCE TO GENWORTH OF A STATEMENT, TOGETHER WITH REASONABLE
EXPLANATORY DETAILS, WORKINGS AND CALCULATIONS (THE “VAT STATEMENT”) CERTIFYING
WHETHER THE UK SUBSIDIARIES HAVE, IN AGGREGATE, A NOTIONAL VAT LIABILITY OR A
NOTIONAL VAT CREDIT FOR THE RELEVANT VAT PERIOD AND, IF SO, THE AMOUNT OF SUCH
AGGREGATE NOTIONAL VAT LIABILITY OR NOTIONAL VAT CREDIT.


 


4.3           GENWORTH SHALL PROCURE THAT THE EUROPEAN SUBSIDIARIES PROVIDE SUCH
INFORMATION AND ASSISTANCE AS GE OR ITS DULY AUTHORISED AGENT MAY REASONABLY
REQUIRE FOR THE PURPOSES OF PREPARING THE VAT STATEMENT.  GE SHALL PROCURE THAT
GE CAPITAL BANK LIMITED ACT IN GOOD FAITH AND SHALL USE REASONABLE SKILL AND
CARE IN PREPARING THE VAT STATEMENT AND THE VAT STATEMENT SHALL, IN THE ABSENCE
OF MANIFEST ERROR, BE BINDING ON THE PARTIES.


 


4.4           IF THE VAT STATEMENT SHOWS THAT THE UK SUBSIDIARIES HAVE IN
AGGREGATE A NOTIONAL VAT CREDIT, GE SHALL PAY TO GENWORTH AN AMOUNT EQUAL TO
SUCH NOTIONAL VAT CREDIT WITHIN FOURTEEN DAYS OF DELIVERY OF THE VAT STATEMENT
TO GENWORTH UNDER CLAUSE 4.3.


 


4.5           IF THE VAT STATEMENT SHOWS THAT THE UK SUBSIDIARIES HAVE IN
AGGREGATE A NOTIONAL VAT LIABILITY, GENWORTH SHALL PAY TO GE AN AMOUNT EQUAL TO
SUCH NOTIONAL VAT LIABILITY WITHIN FOURTEEN DAYS OF DELIVERY OF THE VAT
STATEMENT TO THE GENWORTH UNDER CLAUSE 4.3.


 


5.            OVERPAYMENTS ON ACCOUNT

 


5.1           ON COMPLETION, GE WILL PAY TO GENWORTH AN AMOUNT EQUAL TO ANY
AMOUNT SET OUT IN SCHEDULE 3 HERETO AS BEING AN OVERPAYMENT ON ACCOUNT OF TAX BY
ANY EUROPEAN SUBSIDIARY.

 

12

--------------------------------------------------------------------------------


 


5.2           IN THE EVENT THAT THE AGGREGATE AMOUNTS PAID BY THE EUROPEAN
SUBSIDIARIES TO GE CAPITAL CORPORATION LIMITED FOR OR ON ACCOUNT OF ANY TAX
LIABILITY PROPERLY ATTRIBUTABLE TO ANY PERIOD ENDING ON OR BEFORE 31 DECEMBER,
2003 LESS ANY AMOUNTS PAID BY GE TO GENWORTH PURSUANT TO CLAUSE 5.1 OR OTHERWISE
REFUNDED TO THE EUROPEAN SUBSIDIARIES EXCEED THE ACTUAL TAX LIABILITY OF THE
EUROPEAN SUBSIDIARIES FOR SUCH PERIODS, GE SHALL PAY TO GENWORTH AN AMOUNT EQUAL
TO THE AMOUNT OF SUCH EXCESS.


 


5.3           IN THE EVENT THAT THE AGGREGATE AMOUNTS PAID BY THE EUROPEAN
SUBSIDIARIES TO GE CAPITAL CORPORATION LIMITED FOR OR ON ACCOUNT OF ANY TAX
LIABILITY PROPERLY ATTRIBUTABLE TO ANY PERIOD ENDING ON OR BEFORE 31 DECEMBER,
2003 LESS ANY AMOUNTS PAID BY GE TO GENWORTH PURSUANT TO CLAUSE 5.1 OR OTHERWISE
REFUNDED TO THE EUROPEAN SUBSIDIARIES ARE LESS THAN THE ACTUAL TAX LIABILITY OF
THE EUROPEAN SUBSIDIARIES FOR SUCH PERIODS, GENWORTH SHALL PAY TO GE AN AMOUNT
EQUAL TO THE AMOUNT OF SUCH DEFICIENCY.


 


5.4           GE SHALL PROCURE THAT GE CAPITAL CORPORATION LIMITED GIVE NOTICE
TO GENWORTH PROMPTLY UPON DETERMINING, IN GOOD FAITH, THAT A PAYMENT UNDER
EITHER CLAUSE 5.2 OR CLAUSE 5.3, AS APPROPRIATE, IS REQUIRED AND, PROVIDED THAT
GENWORTH AGREES THE AMOUNT, PAYMENT SHALL BE MADE TO OR BY GENWORTH WITHIN 10
BUSINESS DAYS OF RECEIPT OF SUCH NOTICE BY GENWORTH.


 


6.            INDEMNITIES

 


6.1           GE HEREBY COVENANTS TO PAY TO GENWORTH AN AMOUNT EQUAL TO ANY
LIABILITY OR INCREASED LIABILITY TO TAX OF ANY OF THE EUROPEAN SUBSIDIARIES
WHICH ARISES AS A CONSEQUENCE OF OR BY REFERENCE TO ANY RELEVANT COMPANY, AFTER
COMPLETION, FAILING TO PAY THE WHOLE OF THE TAX CHARGED BY ANY TAX ASSESSMENT
MADE IN RESPECT OF THAT RELEVANT COMPANY WITHIN SIX MONTHS OF THE DATE OF THAT
TAX ASSESSMENT.  FOR THE PURPOSES OF THIS CLAUSE 6.1, THE TERM “RELEVANT
COMPANY” SHALL MEAN GE AND ANY COMPANY, OTHER THAN GENWORTH, ANY EUROPEAN
SUBSIDIARY OR ANY OTHER COMPANY ACQUIRED BY GENWORTH PURSUANT TO THE
ACQUISITION, WHICH IS OR HAS AT ANY TIME BEEN A MEMBER OF THE UK SUPERGROUP, THE
UK VAT GROUP OR OTHERWISE TREATED FOR THE PURPOSES OF ANY TAX AS BEING A MEMBER
OF THE SAME GROUP OF COMPANIES AS GE OR ANY OF ITS SUBSIDIARIES FOR THE PURPOSES
OF ANY TAX.


 


6.2           GENWORTH HEREBY COVENANTS TO PAY TO GE AN AMOUNT EQUAL TO ANY
LIABILITY OR INCREASED LIABILITY TO TAX OF GE OR ANY OF ITS SUBSIDIARIES WHICH
ARISES AS A CONSEQUENCE OF OR BY REFERENCE TO ANY EUROPEAN SUBSIDIARY, AFTER
COMPLETION, FAILING TO PAY THE WHOLE OF THE TAX CHARGED BY ANY TAX ASSESSMENT
MADE IN RESPECT OF THAT EUROPEAN SUBSIDIARY WITHIN SIX MONTHS OF THE DATE OF
THAT TAX ASSESSMENT.

 

13

--------------------------------------------------------------------------------


 


7.            TRANSFER TAXES

 


7.1           PURSUANT TO SECTION 17 OF THE US TMA ALL TRANSFER TAXES, INCLUDING
STAMP DUTY, ARISING IN CONNECTION WITH THE ACQUISITION ARE FOR THE ACCOUNT OF GE
AND ARE TO BE DEALT WITH IN ACCORDANCE WITH THAT SECTION 17.


 

7.2           Notwithstanding section 7.1 above, in respect of any UK
corporation tax arising on the transfer of the shares of Consolidated Insurance
Group Limited from FACL to Financial New Life Company Limited pursuant to the
105 Scheme, there shall be for the account of GE under section 7.1 only the
amount of such corporation tax that is attributable to the amount by which the
value of those shares at Completion exceeds the original cost to FACL of the
acquisition of those shares.

 


8.            PAYMENTS

 


8.1           ALL SUMS PAYABLE BY ONE PARTY HERETO (THE “PAYER”) TO ANY OTHER
(THE “RECIPIENT”) UNDER THIS AGREEMENT SHALL BE PAID TO THE RECIPIENT OR AS THE
RECIPIENT MAY FROM TIME TO TIME DIRECT IN FULL, WITHOUT SET-OFF, COUNTERCLAIM,
RESTRICTION, CONDITION, DEDUCTION OR WITHHOLDING (EXCEPT ANY DEDUCTION OR
WITHHOLDING FOR OR ON ACCOUNT OF TAX REQUIRED BY LAW), ON THE DUE DATE THEREFOR,
UPON DEMAND BY THE RECIPIENT AND IF NOT SO PAID SHALL CARRY INTEREST ON THE
BALANCE FOR THE TIME BEING OUTSTANDING AT THE AGREED RATE..


 


8.2           IF THE PAYER IS REQUIRED BY LAW TO MAKE ANY DEDUCTION OR
WITHHOLDING FROM ANY PAYMENT DUE UNDER THIS AGREEMENT, THE AMOUNT OF SUCH
PAYMENT SHALL BE INCREASED BY SUCH AMOUNT AS TO ENSURE THAT THE PAYMENT ACTUALLY
RECEIVED IS EQUAL TO THE AMOUNT WHICH WOULD HAVE BEEN PAYABLE HAD NO WITHHOLDING
OR DEDUCTION BEEN REQUIRED.  IF THE RECIPIENT OBTAINS ANY CREDIT FOR ANY SUCH
DEDUCTION OR WITHHOLDING THEN IT SHALL REBATE TO THE PAYER SUCH AMOUNT OF SUCH
CREDIT AS WILL LEAVE IT IN THE SAME NET AFTER TAX POSITION THAT IT WOULD HAVE
BEEN IN HAD NO SUCH DEDUCTION OR WITHHOLDING BEEN REQUIRED.


 


8.3           IF PAYMENT (EXCLUDING ANY AMOUNT OF DEFAULT OR OTHER INTEREST
PAYABLE IN RESPECT THEREOF) PAYABLE UNDER THIS AGREEMENT IS LIABLE TO TAX THE
HANDS OF THE RECIPIENT (INCLUDING IN CIRCUMSTANCES WHERE ANY RELIEF IS AVAILABLE
IN RESPECT OF SUCH LIABILITY), THE AMOUNT PAYABLE SHALL BE INCREASED BY SUCH
AMOUNT AS WILL LEAVE THE RECIPIENT IN THE SAME NET AFTER TAX POSITION AS THAT IT
WOULD HAVE BEEN IN HAD THE PAYMENT NOT BEEN SO LIABLE TO TAX (AND IGNORING THE
AVAILABILITY OF SUCH RELIEF OTHER THAN ANY SUCH RELIEF TO WHICH THE PAYMENT HAS
GIVEN RISE).


 


9.            TERMINATION

 


9.1           THIS AGREEMENT SHALL TERMINATE ON 31 DECEMBER, 2011 UNLESS THERE
IS AN EARLIER CHANGE OF CONTROL IN WHICH EVENT THIS AGREEMENT SHALL TERMINATE
WITH IMMEDIATE EFFECT UPON SUCH CHANGE OF CONTROL.

 

14

--------------------------------------------------------------------------------


 


9.2           IN THE EVENT THAT THIS AGREEMENT TERMINATES EARLY UPON A CHANGE OF
CONTROL, THE PARTIES HERETO SHALL IN GOOD FAITH AND IN WRITING AGREE WHAT
FURTHER PAYMENTS, IF ANY, ARE MORE LIKELY THAN NOT TO BE REQUIRED TO BE MADE
PURSUANT TO ANY OF CLAUSES 3.5, 5.2 AND 5.3 AND SUCH PAYMENTS SHALL BE MADE BY
THE APPROPRIATE PARTY WITHIN 10 BUSINESS DAYS OF SUCH AGREEMENT BEING REACHED.


 


9.3           IN THE EVENT OF ANY DISPUTE ARISING UNDER THIS CLAUSE 9 AS TO THE
AMOUNT OF FURTHER PAYMENTS REQUIRED TO BE MADE PURSUANT TO CLAUSE 9.2 AN
APPLICATION SHALL BE MADE TO THE PRESIDENT OF THE INSTITUTE OF CHARTERED
ACCOUNTANTS IN ENGLAND AND WALES FOR THE TIME BEING FOR HIM OR HER TO APPOINT A
SUITABLY QUALIFIED AND INDEPENDENT FIRM OF ACCOUNTANTS TO RESOLVE SUCH DISPUTE
(THE “APPOINTED FIRM”).  THE PURPOSE OF THE REFERENCE OF THE DISPUTE TO THE
APPOINTED FIRM SHALL BE TO DETERMINE THE AMOUNT OF FURTHER PAYMENTS THAT EACH OF
THE PARTIES IS MORE LIKELY OR NOT TO MAKE PURSUANT TO ANY OF CLAUSES 3.5, 5.2
AND 5.3, FOR THESE PURPOSES, THE APPOINTED FIRM SHALL BE DEEMED TO ACT AS AN
EXPERT AND NOT AS AN ARBITRATOR, AND ACCORDINGLY THE PROVISIONS OF THE
ARBITRATION ACT 1979 SHALL NOT APPLY.  THE DECISION OF THE APPOINTED FIRM AS TO
THE MATTER REFERRED TO IT SHALL, EXCEPT IN THE CASE OF MANIFEST ERROR, BE
CONCLUSIVE AND BINDING ON THE PARTIES.  THE APPOINTED FIRM’S COSTS SHALL BE
BORNE BY THE PARTIES ON A JUST AND REASONABLE BASIS AS DECIDED BY THE APPOINTED
FIRM BEARING IN MIND ITS CONCLUSIONS.


 


10.          REMEDIES AND WAIVERS

 


10.1         NO DELAY OR OMISSION ON THE PART OF ANY PARTY TO THIS AGREEMENT IN
EXERCISING ANY RIGHT, POWER OR REMEDY PROVIDED BY LAW UNDER THIS AGREEMENT
SHALL:-


 


(I)            IMPAIR SUCH RIGHT, POWER OR REMEDY; OR


 


(II)           OPERATE AS A WAIVER THEREOF.


 


10.2         THE SINGLE OR PARTIAL EXERCISE OF ANY RIGHT, POWER OR REMEDY
PROVIDED BY LAW OR UNDER THIS AGREEMENT SHALL NOT PRECLUDE ANY OTHER OR FURTHER
EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, POWER OR REMEDY.


 


10.3         THE RIGHTS, POWERS AND REMEDIES PROVIDED IN THIS AGREEMENT ARE
CUMULATIVE AND NOT EXCLUSIVE OF ANY RIGHTS, POWERS AND REMEDIES PROVIDED BY LAW.


 


11.          ASSIGNMENT

 


11.1         THIS AGREEMENT SHALL NOT BE ASSIGNED OR TRANSFERRED BY ANY PARTY
HERETO, WHETHER IN WHOLE OR IN PART, WITHOUT THE PRIOR WRITTEN CONSENT OF BOTH
GE AND GENWORTH.

 

15

--------------------------------------------------------------------------------


 


12.          FURTHER ASSURANCE

 


12.1         EACH OF THE PARTIES TO THIS AGREEMENT SHALL FROM TIME TO TIME, ON
BEING REQUIRED TO DO SO BY ANY OTHER PARTY TO THIS AGREEMENT NOW OR AT ANY TIME
IN THE FUTURE, DO OR, SO FAR AS IT IS ABLE TO, PROCURE THE DOING OF ALL SUCH
ACTS AND/OR EXECUTE OR, SO FAR AS IT IS ABLE TO, PROCURE THE EXECUTION OF ALL
SUCH DOCUMENTS IN A FORM SATISFACTORY TO THE PARTY CONCERNED AS THAT PARTY MAY
REASONABLY CONSIDER NECESSARY FOR GIVING FULL EFFECT TO THIS AGREEMENT AND
SECURING TO THAT PARTY THE FULL BENEFIT OF THE RIGHTS, POWERS AND REMEDIES
CONFERRED UPON IT IN THIS AGREEMENT.


 


13.          NOTICE

 


13.1         ANY NOTICE OR OTHER COMMUNICATION GIVEN OR MADE UNDER OR IN
CONNECTION WITH THE MATTERS CONTEMPLATED BY THIS DEED SHALL BE IN WRITING (OTHER
THAN WRITING ON THE SCREEN OF A VISUAL DISPLAY UNIT OR OTHER SIMILAR DEVICE
WHICH SHALL NOT BE TREATED AS WRITING FOR THE PURPOSES OF THIS CLAUSE).


 


13.2         ANY SUCH NOTICE OR OTHER COMMUNICATION SHALL BE ADDRESSED AS
PROVIDED IN CLAUSE 13.3 BELOW AND, IF SO ADDRESSED, SHALL BE DEEMED TO HAVE BEEN
DULY GIVEN OR MADE AS FOLLOWS:-


 


(I)            IF SENT BY PERSONAL DELIVERY, UPON DELIVERY AT THE ADDRESS OF THE
RELEVANT PARTY;


 


(II)           IF SENT BY FIRST CLASS POST, TWO BUSINESS DAYS AFTER THE DATE OF
POSTING;


 


(III)          IF SENT BY FACSIMILE, WHEN DESPATCHED;


 

PROVIDED THAT if, in accordance with the above provisions, any such notice or
other communication would otherwise be deemed to be given or made outside
Working Hours, such notice or other communication shall be deemed to be given or
made at the start of Working Hours on the next Business Day.

 


13.3         THE RELEVANT ADDRESSEE, ADDRESS, TELEPHONE NUMBER AND FACSIMILE
NUMBER OF EACH PARTY FOR THE PURPOSES OF THIS AGREEMENT, SUBJECT TO 13.4, ARE:-

 

Name of party

 

Address

 

Telephone No.

 

Facsimile No.

For any notice to be given to Genworth or any European Subsidiary:

 

Vantage West, Great West Road,
Brentford, Middlesex,
TW8 9AG

 

0208 380 3661

 

0208 380 3008

 

 

 

 

 

 

 

Financial Insurance Group Services

 

For the attention of:
Helen Maxwell

 

 

 

 

 

16

--------------------------------------------------------------------------------


 

Limited

 

 

 

 

 

 

 

 

 

 

 

 

 

For any other notice to be given hereunder:

 

Clarges House, 6-12 Clarges Street,
London W1J 8DH

 

0207 302 6284

 

0207 302 6284

 

 

 

 

 

 

 

GE Capital Europe Limited

 

For the attention of:
Roy Clark

 

 

 

 

 


13.4         A PARTY MAY NOTIFY THE OTHER PARTIES TO THIS AGREEMENT OF A CHANGE
TO ITS NAME, RELEVANT ADDRESSEE, ADDRESS, TELEPHONE NUMBER OR FACSIMILE NUMBER
FOR THE PURPOSES OF THIS CLAUSE 13 PROVIDED THAT SUCH NOTIFICATION SHALL ONLY BE
EFFECTIVE ON:-


 


(I)            THE DATE SPECIFIED IN THE NOTIFICATION AS THE DATE ON WHICH THE
CHANGE IS TO TAKE PLACE; OR


 


(II)           IF NO DATE IS SPECIFIED OR THE DATE SPECIFIED IS LESS THAN FIVE
BUSINESS DAYS AFTER THE DATE ON WHICH NOTICE IS GIVEN, THE DATE FALLING FIVE
BUSINESS DAYS AFTER NOTICE OF ANY SUCH CHANGE HAS BEEN GIVEN.


 


13.5         FOR THE AVOIDANCE OF DOUBT, THE PARTIES AGREE THAT THE PROVISIONS
OF THIS CLAUSE SHALL NOT APPLY IN RELATION TO THE SERVICE OF SERVICE DOCUMENTS
(AS DEFINED IN CLAUSE 19 BELOW).


 


14.          COUNTERPARTS

 


14.1         THIS AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS, AND
BY THE PARTIES ON SEPARATE COUNTERPARTS, BUT SHALL NOT BE EFFECTIVE UNTIL EACH
PARTY HAS EXECUTED AT LEAST ONE COUNTERPART.


 


14.2         EACH COUNTERPART SHALL CONSTITUTE THE ORIGINAL OF THIS AGREEMENT,
BUT ALL THE COUNTERPARTS SHALL TOGETHER CONSTITUTE BUT ONE AND THE SAME
INSTRUMENT.


 


15.          TIME OF ESSENCE

 


15.1         SAVE AS OTHERWISE EXPRESSLY PROVIDED, TIME IS OF THE ESSENCE OF
THIS AGREEMENT.


 


16.          INVALIDITY

 


16.1         IF AT ANY TIME ANY PROVISION OF THIS AGREEMENT IS OR BECOMES
ILLEGAL, INVALID OR UNENFORCEABLE IN ANY RESPECT UNDER THE LAW OF ANY
JURISDICTION, THAT SHALL NOT AFFECT OR IMPAIR:-

 

17

--------------------------------------------------------------------------------


 


(I)            THE LEGALITY, VALIDITY OR ENFORCEABILITY IN THAT JURISDICTION OF
ANY OTHER PROVISION OF THIS AGREEMENT; OR


 


(II)           THE LEGALITY, VALIDITY OR ENFORCEABILITY UNDER THE LAW OF ANY
OTHER JURISDICTION OF THAT OR ANY OTHER PROVISION OF THIS AGREEMENT.


 


17.          CHOICE OF GOVERNING LAW

 


17.1         THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH ENGLISH LAW.


 


18.          JURISDICTION

 


18.1         THE PARTIES TO THIS AGREEMENT IRREVOCABLY AGREE THAT THE COURTS OF
ENGLAND ARE TO HAVE EXCLUSIVE JURISDICTION TO SETTLE ANY DISPUTES WHICH MAY
ARISE OUT OF OR IN CONNECTION WITH THIS AGREEMENT AND THAT ACCORDINGLY ANY
PROCEEDINGS MUST BE BROUGHT IN SUCH COURTS.


 


19.          AGENT FOR SERVICE

 


19.1         EACH OF GE, GECC AND IGE IRREVOCABLY AGREES THAT ANY SERVICE
DOCUMENT MAY BE SUFFICIENTLY AND EFFECTIVELY SERVED ON IT IN CONNECTION WITH
PROCEEDINGS IN ENGLAND AND WALES BY SERVICE ON ITS AGENT TRUSTEE LIMITED, IF NO
REPLACEMENT AGENT HAS BEEN APPOINTED AND NOTIFIED TO GENWORTH PURSUANT TO CLAUSE
13, OR ON THE REPLACEMENT AGENT IF ONE HAS BEEN APPOINTED AND SO NOTIFIED.


 


19.2         BOTH GENWORTH AND GEFA IRREVOCABLY AGREE THAT ANY SERVICE DOCUMENT
MAY BE SUFFICIENTLY AND EFFECTIVELY SERVED ON IT IN CONNECTION WITH PROCEEDINGS
IN ENGLAND AND WALES BY SERVICE ON ITS AGENT, UK GROUP HOLDING COMPANY LIMITED,
IF NO REPLACEMENT AGENT HAS BEEN APPOINTED AND NOTIFIED TO GE PURSUANT TO CLAUSE
13, OR ON THE REPLACEMENT AGENT IF ONE HAS BEEN APPOINTED AND SO NOTIFIED.


 


19.3         ANY SERVICE DOCUMENT SERVED PURSUANT TO CLAUSE 19.1 SHALL BE MARKED
FOR THE ATTENTION OF:-


 


(I)            STEPHEN EDGE AT 2 LAMBS PASSAGE, LONDON, EC1Y 8BB OR SUCH OTHER
ADDRESS WITHIN ENGLAND OR WALES AS MAY BE NOTIFIED TO GENWORTH PURSUANT TO
CLAUSE 13; OR


 


(II)           SUCH OTHER PERSON AS IS APPOINTED AS AGENT FOR SERVICE PURSUANT
TO CLAUSE 19.1 AT THE ADDRESS NOTIFIED PURSUANT TO CLAUSE 13.


 


19.4         ANY SERVICE DOCUMENT SERVED PURSUANT TO CLAUSE 19.2 SHALL BE MARKED
FOR THE ATTENTION OF:-

 

18

--------------------------------------------------------------------------------


 


(I)            JAMES REMBER AT VANTAGE WEST, GREAT WEST ROAD, MIDDLESEX TW8 9AG
OR SUCH OTHER ADDRESS WITHIN ENGLAND OR WALES AS MAY BE NOTIFIED TO GE PURSUANT
TO CLAUSE 13; OR


 


(II)           SUCH OTHER PERSON AS IS APPOINTED AS AGENT FOR SERVICE PURSUANT
TO CLAUSE 19.2 AT THE ADDRESS NOTIFIED PURSUANT TO CLAUSE 13.


 


19.5         ANY DOCUMENT ADDRESSED IN ACCORDANCE WITH CLAUSE 19.3 OR 19.4 SHALL
BE DEEMED TO HAVE BEEN DULY SERVED IF:-


 


(I)            LEFT AT THE SPECIFIED ADDRESS, WHEN IT IS LEFT; OR


 


(II)           SENT BY FIRST CLASS POST, TWO BUSINESS DAYS AFTER THE DATE OF
POSTING.


 


19.6         IF EITHER OF THE AGENTS REFERRED TO IN CLAUSES 19.1 AND 19.2 (OR
ANY VALIDLY APPOINTED REPLACEMENT AGENT) AT ANY TIME CEASES FOR ANY REASON TO
ACT AS SUCH, GE (ACTING ALSO ON BEHALF OF GECC AND IGE), OR GENWORTH (ACTING
ALSO ON BEHALF OF GEFA), AS APPROPRIATE, SHALL APPOINT A REPLACEMENT AGENT TO
ACCEPT SERVICE HAVING AN ADDRESS FOR SERVICE IN ENGLAND OR WALES AND SHALL
NOTIFY GENWORTH OR GE, AS APPROPRIATE, OF THE NAME AND ADDRESS OF THE
REPLACEMENT AGENT; FAILING SUCH APPOINTMENT AND NOTIFICATION, GENWORTH OR GE, AS
APPROPRIATE, SHALL BE ENTITLED BY NOTICE TO THE OTHER TO APPOINT SUCH A
REPLACEMENT AGENT TO ACT ON THE OTHER’S BEHALF.

 


19.7         IN WITNESS WHEREOF, THIS AGREEMENT HAS BEEN DULY EXECUTED ON THE
DAY AND YEAR FIRST ABOVE WRITTEN.

 

GENERAL ELECTRIC COMPANY

GENERAL ELECTRIC CAPITAL CORPORATION

 

 

 

 

By:

/s/ Dennis D. Dammerman

By:

/s/ James A. Parke

 

Name: Dennis D. Dammerman

 

Name: James A. Parke

 

Title: Vice Chairman and Chief Executive Officer

 

Title: Vice Chairman and Chief Financial Officer

 

 

 

 

GENWORTH FINANCIAL, INC.

 

 

 

 

 

 

By:

/s/ Joseph J. Pehota

 

 

 

Name: Joseph J. Pehota

 

 

 

Title: Senior Vice President

 

 

 

19

--------------------------------------------------------------------------------


 

Schedule 1

 

The European Subsidiaries

 

Assocred S.A.;

 

CFI Administrators Limited;

 

CFI Pension Trustees Limited;

 

Consolidated Insurance Group Limited;

 

Ennington Properties Limited

 

FIG Ireland Limited;

 

Financial Assurance Company Limited;

 

Financial Insurance Company Limited;

 

Financial Insurance Group Services Limited;

 

Financial Insurance Guernsey PCC Limited;

 

Financial New Life Company Limited;

 

GE Financial Assurance, Compania de Seguros y Reaseguros de Vida S.A;

 

GE Financial Insurance, Compania de Seguros y Reaseguros S.A.;

 

GE Mortgage Insurance Limited;

 

GE Mortgage Insurance (Guernsey) Limited;

 

GE Mortgage Services Limited;

 

GE Mortgage Solutions Limited;

 

GEFA UK Finance Limited;

 

GEFA UK Holdings Limited;

 

RD Plus S.A.;

 

UK Group Holding Company Limited;  and

 

World Cover Direct Limited.

 

--------------------------------------------------------------------------------


 

Schedule 2

 

GENWORTH – Group Relief amount

(lprofits)/losses

 

 

 

 

 

 

 

GROSS

 

@ 30%

 

 

 

 

 

 

 

£

 

£

 

£

 

£

 

FICL

 

1988-1998

 

 

 

(5,780,683

)

 

 

(1,734,205

)

 

 

 

 

1999

 

 

 

(16,222,538

)

 

 

(4,866,761

)

 

 

 

 

2000

 

 

 

(47,683,362

)

 

 

(14,305,009

)

 

 

 

 

2001

 

 

 

0

 

 

 

0

 

 

 

 

 

2002

 

 

 

0

 

 

 

0

 

 

 

 

 

2003

 

 

 

(18,500,000

)

 

 

(5,550,000

)

 

 

 

 

 

 

 

 

 

 

(88,186,583

)

 

 

(26,455,975

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FACL

 

1988-1998

 

 

 

(19,233,983

)

 

 

(5,770,195

)

 

 

 

 

1999

 

 

 

(2,584,018

)

 

 

(775,205

)

 

 

 

 

2000

 

 

 

(14,793,851

)

 

 

(4,438,155

)

 

 

 

 

2001

 

 

 

1,888,071

 

 

 

566,421

 

 

 

 

 

2002

 

 

 

0

 

 

 

0

 

 

 

FACL

 

2002

 

171A

 

3,956,394

 

 

 

1,186,918

 

 

 

 

 

2003

 

 

 

76,000,000

 

 

 

22,800,000

 

 

 

 

 

 

 

 

 

 

 

45,232,613

 

 

 

13,569,784

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 Clause 3.2

 

Adjustment

 

 

 

(38,000,000

)

 

 

(11,400,000

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

FIGSL

 

1988-1998

 

 

 

(1,841,367

)

 

 

(552,410

)

 

 

 

 

1999

 

 

 

(4,432,839

)

 

 

(1,329,852

)

 

 

 

 

2000

 

 

 

(1,495,006

)

 

 

(448,502

)

 

 

 

 

2001

 

 

 

(3,405,339

)

 

 

(1,021,602

)

 

 

 

 

2002

 

 

 

(3,587,637

)

 

 

(1,076,291

)

 

 

 

 

2003

 

 

 

(8,500,000

)

 

 

(2,550,000

)

 

 

 

 

 

 

 

 

 

 

(23,262,188

)

 

 

(6,978,656

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

CIGL

 

1988-1998

 

 

 

(208,680

)

 

 

(62,604

)

 

 

 

 

1999

 

 

 

0

 

 

 

0

 

 

 

 

 

2000

 

 

 

0

 

 

 

0

 

 

 

 

 

2001

 

 

 

0

 

 

 

0

 

 

 

 

 

2002

 

 

 

0

 

 

 

0

 

 

 

 

 

2003

 

 

 

(100,000

)

 

 

(30,000

)

 

 

 

 

 

 

 

 

 

 

(308,680

)

 

 

(92,604

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

GEMI

 

1988-1998

 

 

 

0

 

 

 

0

 

 

 

 

 

1999

 

 

 

0

 

 

 

0

 

 

 

 

 

2000

 

 

 

(6,387,608

)

 

 

(1,916,282

)

 

 

 

 

2001

 

 

 

(1,555,633

)

 

 

(466,690

)

 

 

 

 

2002

 

 

 

(6,219,354

)

 

 

(1,865,806

)

 

 

 

 

2003

 

 

 

(6,000,000

)

 

 

(1,800,000

)

 

 

 

 

 

 

 

 

 

 

(20,162,595

)

 

 

(6,048,779

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(124,687,433

)

 

 

(37,406,230

)

 

--------------------------------------------------------------------------------


 

Schedule 3

 

Overpayments on account of tax as at 31/12/03

 

 

GENWORTH

 

 

Accounting period ended 31/12/1999

 

- FICL

 

£

926,965

 

 

 

 

 

 

 

 

 

- FACL

 

£

1,006,518

 

 

 

 

 

 

 

 

 

- FIGSL

 

£

151,019

 

 

 

 

 

 

 

Accounting period ended 31/12/2001

 

- FICL

 

£

5,817

 

 

 

 

 

 

 

 

 

 

 

£

2,090,319

 

 

--------------------------------------------------------------------------------
